CCA 37438. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION BY FAILING TO EXCUSE FOR CAUSE A COURT MEMBER WHO ACCUSED APPELLANT OF LYING BY OMISSION BY EXERCISING HER RIGHT TO REMAIN SILENT.
The decision of the United States Air Force Court of Criminal Appeals is vacated, and the case is returned to the Judge Advocate General of the Air Force for remand to that court for consideration of the granted issue in light of United States v. Nash, 71 M.J. 83 (C.A.A.F. 2012), without prejudice to raising other issues in a subsequent appeal.